Notice of Allowance
Claims 1-13 and 15-17 are hereby allowed. 


Examiner’s Reasons For Allowance
The claims recite eligible subject matter under 35 USC 101. 
The claims are fully supported in Applicant’s Specification and are definite. 
As for the prior art, the most remarkable art is the art cited in the most-recent Final Office action (11/02/2021).  That art is of Olson and Yoder.  The examiner notes that the claim set under review for the most-recent Final Office action was must broader than the current claim set.  Yoder was applied to the previous claim set, and read directly on the claims.  See Yoder at Fig. 2: 

    PNG
    media_image1.png
    601
    429
    media_image1.png
    Greyscale
Here, the bin system was fully separated and managed in accordance with the claim set.  However, Applicant has amended the claim to include more specifics into the structure of the method for triggering the reorder of stock in the two-bin Kanban system.  The references previously cited by the examiner simply cannot and do not read on the current claims.  The examiner has searched the art extensively and has been unable to find these added limitations.  Therefore, the claims are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687